         Case 3:20-cv-00617-VC Document 80 Filed 01/07/21 Page 1 of 4



 1   Anthony I. Paronich,
     anthony@paronichlaw.com
 2   PARONICH LAW, P.C.
 3   350 Lincoln Street, Suite 2400
     Hingham, Massachusetts 02043
 4   Telephone: (617) 738-7080
     Facsimile: (617) 830-0327
 5
     Attorney for Plaintiff Deborah Schick
 6

 7                              NORTHERN DISTRICT OF CALIFORNIA
 8                                       SAN FRANCISCO DIVISION
 9

10   DEBORAH SCHICK, individually and on               Case No. 4:20-cv-00617-VC
     behalf of all others similarly situated,
11                                                     PARTIES’ STIPULATED AMENDED
                            Plaintiff,                 REQUEST TO EXTEND CASE
12                                                     DEADLINES
              v.
13
     CALIBER HOME LOANS, INC.,
14   NEXLEVEL DIRECT, LLC, DRIVING
     FORCE MEDIA, and BARRY GABSTER,
15
                            Defendants.
16

17
              Pursuant to Local Civil Rule 6-3 and 7-12, and the Court’s Order for Refiling (Dkt. No.
18
     66), Plaintiff Deborah Schick and Defendants Caliber Home Loans, Inc., NexLevel Direct, LLC,
19
     Driving Force Media and Barry Gabster (“Parties”), through their attorneys, hereby stipulate to
20
     extend the following case deadlines:
21

22

23

24

25

26

27
                                                     -1-
28   PARTIES’ STIPULATED AMENDED REQUEST TO EXTEND CASE DEADLINES
     CASE NO. 4:20-CV-0617-VC

     149642207.1
         Case 3:20-cv-00617-VC Document 80 Filed 01/07/21 Page 2 of 4



 1
      Event                             Current Deadline                 New Deadline
 2    Last day to exchange              January 8, 2021                  August 6, 2021 or 30 days
      Federal Rule of Civil                                              following the Supreme Court’s
 3                                                                       decision in Duguid v. Facebook,
      Procedure 26(a)(2) expert
      witness disclosures re:                                            whichever is earlier
 4
      parties’ individual claims
 5
      Last day to exchange              February 12, 2021                30 days following the
 6    rebuttal expert witness                                            deadline for expert witness
      disclosures re: parties’                                           reports.
 7    individual claims
 8    Discovery Cutoff                  March 12, 2021                   April 1, 2021
              The Parties declare the following in support of the extension:
 9
              1.     WHEREAS on April 15, 2020, the Parties filed a Joint Case Management
10
     Statement and [Proposed] Order setting forth proposed case deadlines. (See Dkt. No. 31.)
11
              2.     WHEREAS Pursuant to the Court’s Order at the April 22, 2020 Initial Case
12
     Management Conference, the Parties submitted a Supplemental Joint Case Management
13
     Statement on May 5, 2020 with a revised proposed schedule. (See Dkt. No. 43.)
14
              3.     WHEREAS in a Scheduling Order dated May 8, 2020, the Court adopted the
15
     scheduling order proposed in Dkt. No. 43. (See Dkt. No. 45.)
16
              4.     WHEREAS on July 29, 2020, the Parties submitted a Further Case Management
17
     Statement ahead of the Case Management Conference set for August 5, 2020. (See Dkt. No. 51.)
18
     This Case Management Statement included the fact that the “Plaintiff anticipates moving to
19
     amend her complaint by the August 3, 2020 deadline to include a defendant that discovery has
20
     revealed is involved in the calling conduct at issue, NexLevel Direct, LLC,” and that the
21
     “addition of this new party may result in the parties requesting an extension of time to complete
22
     discovery under the Court’s current Scheduling Order.” (Id.)
23
              5.     WHEREAS on August 3, 2020, the Plaintiff filed a First Amended Complaint
24
     adding new defendant NexLevel Direct, LLC.
25
              6.     WHEREAS NexLevel Direct, LLC filed a motion to dismiss claiming that this
26
     Court lacked jurisdiction over them. (Dkt. No. 70).
27
              7.                                -2- on December 29, 2020. (Dkt. No. 77).
                     WHEREAS that motion was denied
28   PARTIES’ STIPULATED AMENDED REQUEST TO EXTEND CASE DEADLINES
     CASE NO. 4:20-CV-0617-VC

     149642207.1
         Case 3:20-cv-00617-VC Document 80 Filed 01/07/21 Page 3 of 4



 1            8.    WHEREAS the Plaintiff issued discovery shortly thereafter to NexLevel Direct,

 2   LLC and responses are due in early February.

 3            9.    WHEREAS because there had been a newly added defendant, the parties now

 4   propose to modify the schedule to extend discovery and all remaining deadlines for the purpose of

 5   allowing time for the parties to conduct discovery.

 6            10.   WHEREAS on December 8, 2020 the United States Supreme Court heard oral

 7   argument in in Duguid v. Facebook, No. 19-51. Any decision that the Court issues will very

 8   likely bear on the criteria that each expert will use to evaluate whether the dialing system at issue

 9   is an ATDS.

10            11.   NOW, THEREFORE, THE PARTIES HEREBY JOINTLY REQUEST, through

11   their undersigned counsel of record, that the case deadlines be modified as set forth herein.

12

13   RESPECTFULLY SUBMITTED AND DATED this 7th day of January, 2021.

14   SO STIPULATED BY:
                                                  By: Anthony I. Paronich
15                                                   Anthony I. Paronich, Pro Hac Vice
16                                                   anthony@paronichlaw.com
                                                     PARONICH LAW, P.C.
17                                                   350 Lincoln Street, Suite 2400
                                                     Hingham, Massachusetts 02043
18                                                   Telephone: (617) 738-7080
                                                     Facsimile: (617) 830-0327
19
20                                                    Edward A. Broderick, Pro Hac Vice
                                                      ted@broderick-law.com
21                                                    BRODERICK LAW, P.C.
                                                      99 High Street, Suite 304
22                                                    Boston, Massachusetts 02110
                                                      Telephone: (617) 738-7080
23
                                                      Facsimile: (617) 830-0327
24
                                                      Matthew P. McCue, Pro Hac Vice
25                                                    mmccue@massattorneys.net
                                                      THE LAW OFFICE OF MATTHEW P. MCCUE
26                                                    1 South Avenue, Suite 3
                                                      Natick, Massachusetts 01760
27
                                                      Telephone: (508) 655-1415
                                                      -3-
28                                                    Facsimile: (508) 319-3077
     PARTIES’ STIPULATED AMENDED REQUEST TO EXTEND CASE DEADLINES
     CASE NO. 4:20-CV-0617-VC

     149642207.1
         Case 3:20-cv-00617-VC Document 80 Filed 01/07/21 Page 4 of 4



 1
                                                     Attorneys for Plaintiff Deborah Schick and the
 2                                                   Proposed Classes
 3
                                                     PERKINS COIE LLP
 4
                                                     By: /s/ Thomas N. Abbott
 5                                                   David T. Biderman, Bar No. 101577
                                                     DBiderman@perkinscoie.com
 6                                                   Kristine E. Kruger, Bar No. 253593
 7                                                   KKruger@perkinscoie.com
                                                     Thomas N. Abbott, Bar No. 245568
 8                                                   TAbbott@perkinscoie.com
                                                     Perkins Coie LLP
 9                                                   505 Howard Street, Suite 1000
                                                     San Francisco, CA 94105-3204
10
                                                     Telephone: 415.344.7000
11                                                   Facsimile: 415.344.7050

12                                                   Attorneys for Defendant Caliber Home Loans,
                                                     Inc.
13
                                                     /s/ Debbie P. Kirkpatrick
14
                                                     Debbie P. Kirkpatrick
15                                                   dkirkpatrick@sessions.legal
                                                     Sessions, Fishman, Nathan & Israel, LLP
16                                                   1545 Hotel Circle South, Suite 150
                                                     San Diego, California 92108
17                                                   Telephone: (619)758-1891
18
                                                     Attorneys for Defendants Barry Gabster and
19                                                   Driving Force Media

20                                                   /s/ Seth Wiener
                                                     Seth Wiener
21                                                   LAW OFFICES OF SETH W. WIENER 609
22                                                   Karina Court San Ramon, CA 94582
                                                     Telephone: (925) 487-5607
23                                                   Email: seth@sethwienerlaw.com
                                                     Attorneys for Defendant NexLevel Direct LLC
24

25

26

27
                                                     -4-
28   PARTIES’ STIPULATED AMENDED REQUEST TO EXTEND CASE DEADLINES
     CASE NO. 4:20-CV-0617-VC

     149642207.1
